Citation Nr: 0842920	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1942 
to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in June 2008.  A transcript of the hearing is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Tinnitus is not currently shown.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the veteran maintains that, during 
service, an explosion causing loud noise occurred toward his 
right side and that, for several days after this injury, he 
experienced buzzing and ringing in his right ear.  He notes 
that, "because he was young at that time, he never addressed 
the issue further."  

Indeed, service treatment records fail to demonstrate any 
complaints or treatment referable to tinnitus.  At an August 
2005 private outpatient treatment session, he denied 
significant tinnitus.  Most recently, at a January 2007 VA 
audiological examination, he denied experiencing tinnitus in 
either ear.  

Service connection may only be granted for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

In pursuing a claim for service connection for tinnitus, the 
veteran has, in essence, asserted continuity of pertinent 
symptomatology (including ringing in his ears) since the 
purported in-service injury.  Indeed, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  As discussed herein, however, 
post-service evidence does not reflect the presence of a 
diagnosis of tinnitus.  Without such evidence, continuity 
cannot be found to be established, either through the 
competent evidence or through the veteran's statements.  

Where, as here, there is no competent evidence of a 
disability, the preponderance of the evidence is against a 
claim for service connection for such a disorder.  See 
38 C.F.R. § 3.385 (2008).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  As such, the appeal is denied.  

The Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the claimed disorder at 
issue-has been provided by the medical personnel who have 
examined the veteran during the current appeal and by service 
records obtained and associated with the claims folder.  

As such, the Board finds these records to be more probative 
than the subjective evidence of complaints of ringing in the 
ears since service.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to him in October 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the service connection issue on 
appeal (to include the requirements for service connection 
for hearing loss and its related complications) and of his 
and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the October 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to the service connection issue 
adjudicated in this decision.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of private post-service treatment 
that the veteran received.  Also, in January 2007, he was 
accorded a pertinent VA examination.  In addition, he was 
provided an opportunity to set forth his contentions during 
the hearing conducted before the undersigned VLJ in June 
2008.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of this service 
connection claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for tinnitus is denied.  


REMAND

Shortly after the personal hearing before the undersigned 
Veterans Law Judge at the RO, the veteran submitted records 
of private audiological testing that he had undergone in July 
2008.  He did not, however, attach a waiver of consideration 
of such evidence by the agency of original jurisdiction 
(AOJ).  

Thus, in an October 2008 letter, the Board asked the veteran 
to clarify whether he wished to have his hearing loss claim 
returned to the AOJ for re-adjudication in light of this 
additional evidence or whether he would rather waive AOJ 
consideration of such evidence and have the Board adjudicate 
the issue.  

The letter specifically informed the veteran that he had 
45 days in which to respond and that failure to do so would 
result in the assumption that he did not wish to have the 
Board decide his appeal at the current time but, rather, 
preferred to have his hearing loss claim remanded to the AOJ 
for re-adjudication of the issue in light of the additional 
evidence.  

A complete and thorough review of the claims folder indicates 
that the veteran failed to respond to the Board's request for 
clarification.  Consequently, prior to adjudicating the issue 
of entitlement to service connection for bilateral hearing 
loss, the Board must first remand the claim to the AOJ for 
initial consideration of the July 2008 private audiological 
test results.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); DAV v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 19.37, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The claim for service connection for 
bilateral hearing loss should be 
re-adjudicated in light of all pertinent 
evidence of record (including the report 
of the July 2008 private audiological 
evaluation).  If the decision remains 
adverse to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal 
as well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


